DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This office action is in response to the amendment filed on January 4, 2021.
	Claims* 1, 3-12, 17-24, 29-36 were pending in this application.
	*Note:	Applicant’s attention is directed to the numbering of the claims.  In the claim listing, claim number 21 is repeated, see page 9 of the claim listing submitted on January 4, 2021.  MPEP § 608.01(j), 37 CFR 1.121 and 1.126 require that claims must be numbered in consecutive order.  Accordingly, starting from the second occurrence of claim 21, the pending claims must be renumbered as 22-25, 30-37 (with claims 26-29 as being canceled), and the claim dependency must be corrected as applicable.  
Applicant is informed that the next amendment must rectify the numbering of the claims and the claim dependency must be adjusted appropriately.
Claims will be treated as though they are renumbered in this office action.
	Claims 1, 3-12, 17-25, and 30-37 (as renumbered) are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained:
Claims 1, 3-12, 17-25 and 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of formula (I) or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for a prodrug of the compound of formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The reasons from previous office action are incorporated here by reference.
Applicant first argues that “the skill level in the art is high”.  Next, applicant refers to paragraph [0098] of the application as filed and argues that ‘the specification guides one of ordinary skill in the art to specific prodrug structures’ and ‘the specification guides one of skill in the art to the functional groups to be masked and to the moieties with which to mask such groups’.  Applicant’s arguments have been fully considered but they were not deemed to be persuasive.  
As explained in the previous office action, the specification provides a very general discussion of ‘prodrug’ at paragraph [0098], pages 126-127, with the generally accepted meaning of prodrug in the art: a therapeutic agent that is inactive per se but is transformed into an active metabolite in vivo.  For example, a prodrug of a compound can be a functional derivative of the compound, i.e., having a functional group such as an ester, amide, etc.  As explained in the previous office action, the generic embodiments of the instant claims already include such functional groups and it is not clear what other functional derivatives are intended by the separate recitation of the terms ‘prodrug’ related to the compounds of instant claims.  The very general disclosure at pages 126-127 of the application does not provide details of actual 
Finding a prodrug is an empirical exercise.  Predicting, for example, if a certain compound is in fact a product that produces the active compound metabolically at a therapeutic concentration and a useful rate, is filled with experimental uncertainty.  Attempts have been made to predict drug metabolism de novo, but this is still an experimental science.  A prodrug of a compound must meet three tests – (i) it must itself be biologically active; (ii) it must be metabolized to a second substance in vivo at a rate and to an extent to produce that second substance at a physiologically meaningful concentration; and (iii) that second substance must be biologically active.  Determining whether a particular compound meets these three criteria requires a clinical trial setting and a large quantity of experimentation.
	The specification does not provide any insight into any particular prodrugs that would be converted to the instantly claimed compounds in vivo.  As discussed above, it would be necessary for applicant to provide evidentiary support for each embodiment due to the unpredictability in the art with regards to the success of prodrugs with some drugs over others.  There are no working examples in the specification that show how to make are use prodrugs of the instantly claimed compounds and/or applicant has not indicated where in the specification are such working examples.  The specification does not adequately enable a method of making all prodrugs of the compounds that the instant claims encompass, as defined in the instant specification.

The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome. The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.

The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.

As stated in Morton International Inc. v. Cardinal Chem, Co., 28 USPQ2d 1190:
[T]he specification purports to each, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However... there is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds..., there is...no evidence that such compounds even exist.

The same circumstance is true here.  For all the reasons set forth in the previous office action and further, as explained above, the rejection is hereby maintained.

Claims 33, 34 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease or condition mediated by or involving TAM receptor family in a subject in need thereof by administering an effective TAM receptor inhibiting amount of a compound of formula (I), , does not reasonably provide enablement for a method of treating all other diseases or conditions mediated by or involving TAM receptor family in a subject in need thereof by administering an effective TAM receptor inhibiting amount of a compound of formula (I), other than hematological neoplasm.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The reasons from previous office action are incorporated here by reference.
Applicant argues that ‘the present claims are directed to methods of inhibition employing compounds of a single formula, working examples of which are explicitly disclosed in the specification; and experiments and results thereof demonstrating that working examples of the formula inhibit TAM receptor activity’.  Next, applicant argues that ‘the claims are enabled for all their elements, including use of the present compounds to treat a disease or condition mediated by TAM receptor family as recited in the claims’.  This is not found to be persuasive for the reasons provided in the previous office action and for the following reasons.
First, ‘the compounds of formulas (I)’ encompassed within the scope of instant claims are not one or two specific compounds but the structural formula represents thousands or millions of compounds having tricyclic ring structure as the core, substituted by –X, -Y and -NH-Z, wherein each of the variable represents numerous optionally substituted groups having many different structural features, and further, includes a pharmaceutically acceptable salt, prodrug, or N-oxide, or a solvate or hydrate thereof.  
Second, the phrase ‘disease or condition mediated by or involving TAM receptor family’ as recited in instant claims is very generic and encompasses numerous types of diseases or conditions, some of which are disclosed in the specification, for example at pages 113-114 

    PNG
    media_image1.png
    133
    621
    media_image1.png
    Greyscale

As can be seen from the above, TAM receptor kinases are involved in numerous biological processes and accordingly the scope of the diseases or conditions mediated by or involving TAM receptor family is very large and mechanistically diverse genus.  The instant specification does not fully define the full scope of “disease or condition in a subject, mediated by or involving TAM receptor family”.  Neither the instant specification nor the art of record provide a model to determine the full scope of diseases/conditions “mediated by or involving TAM receptor family”.  Significantly, the full claim breadth cannot be ascertained because neither the art of record nor the instant specification teach methods to determine the full scope of diseases/conditions embraced by the instant claims.  Based the disclosure in the specification referred above, TAM receptor kinases are involved in numerous biological processes.  This is relevant to claim scope and the level of experimentation required to determine the full claim scope.
The biological test assay provided in the specification at pages 243-244 and results for representative number of compounds of formula (I) provided in Table 1, at pages 244-246 are directed to inhibition one member of the TAM receptor family, i.e., MerTK.  The instant specification does not appear to disclose any test data relevant to inhibition or Tyro or Axl receptors.  Note that further experimentation is required to determine whether and which of the instantly claimed compounds can in fact treat the particular disease or condition.

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
Next, it was clearly indicated in the previous office action the unpredictability of therapeutic approach related to some of the diseases/conditions encompassed by the instant claims and applicant did not provide any explanation as to how treatment of all types of diseases or conditions encompassed by instant claims is enabled.  Further, one skilled in the art recognizes that there are complex interactions between individual genetic, developmental state, sex, dietary, environmental, drug, and lifestyle factors that contribute to various disease states, making it even more challenging to have a single therapeutic agent for the treatment of diverse types of cancers as encompassed within the scope of instant claims.  
The specification does not specifically provide experimental data related to the instantly claimed ‘method for treating a disease or condition’ and there is no evidence how the biological data related to inhibition of one of the members of TAM receptor family can be extrapolated to the treatment of all diseases or conditions encompassed by instant claims.  A detailed analysis of the enablement factors based on state of the prior art, unpredictability of the art, etc. was done in the previous office action.  Contrary to applicant’s assertions, it would require undue amount of experimentation to practice the instant method claims, given the state of the prior art, unpredictability of the art, the lack of guidance provided by the specification, and the lack of working examples.

in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers.  The only biological data provided in the instant application is based on a testing biological activity of an invention compound in a single cancer cell line.  Applicant did not provide any evidence that teaches correlation of a single therapeutic agent for treatment of all types of cancers.
The ‘how to use’ portion of the statute has not been addressed sufficiently in the disclosure nor in the state of the art references.  This means that Applicants must teach the skilled practitioner, in this case a physician, how to treat a given patient. The physician clearly must know what diseases and what symptoms are to be treated.  The specification combined with listed state of the art references, does not establish enablement for a method of treating all types of diseases encompassed by the scope of instant claims.  Applicants have neither demonstrated nor alleged any correlation between the in vitro assays of the specification and the clinical efficacy against the therapeutic and prophylactic methods of instant claims.
For example, the treatment of a proliferative disease such as cancer generally (i.e., a method for treatment of all types of proliferative diseases, including all types of cancers) cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to 
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Brenner v. Manson, 148 USPQ at 696:  “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of guessing game that might be involved if an applicant could satisfy the requirements of the statutes by indicating the usefulness of a claimed compound in terms of possible use so general as to be meaningless and then, after his research or that of his competitors has definitely ascertained an actual use for the compound, adducing evidence intended to show that a particular specific use would have been obvious to men skilled in the particular art to which this use relates.”  Case law is clear on this point.  In an unpredictable art, such as for example, cancer therapy, in vitro assays may be used for enablement only if there is a well-established correlation between the assay and clinical efficacy.  In re Buting, 163 USPQ 689 establishes that even clinical tests showing that a compound found to be useful in the treatment of two types of cancers was not sufficient for a much broader range.
Contrary to what applicants urge, it was established in the previous office action that the instant claims involve undue experimentation.  Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art. See for example In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907.
	MPEP 2164.03 provides the relationship of predictability of the art and the enablement requirement (portion of MPEP is provided below for convenience):
2164.03 Relationship of Predictability of the Art and the Enablement Requirement [R-08.2012]

the amount of knowledge in the state of the art as well as the predictability in the art. In re
Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.
In contrast, if little is known in the prior art about the nature of the invention and the art is
unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363
F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)).
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to
extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated:

[I]n the field of chemistry generally, there may be times when the well-known
unpredictability of chemical reactions will alone be enough to create a reasonable
doubt as to the accuracy of a particular broad statement put forward as enabling
support for a claim. This will especially be the case where the statement is, on its
face, contrary to generally accepted scientific principles. Most often, additional
factors, such as the teachings in pertinent references, will be available to substantiate
any doubts that the asserted scope of objective enablement is in fact commensurate
with the scope of protection sought and to support any demands based thereon for
proof. [Footnote omitted.]

The scope of the required enablement varies inversely with the degree of predictability
involved, but even in unpredictable arts, a disclosure of every operable species is not
required. A single embodiment may provide broad enablement in cases involving
predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d
522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169
USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts
where the results are unpredictable, the disclosure of a single species usually does not
provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38
USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most
chemical reactions and physiological activity, more may be required. In re Fisher, 427
F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical
elements with chemical reactions and physiological activity). See also In re Wright, 999
F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d
488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious
from the disclosure of one species, what other species will work.

As explained in the previous office action and further expanded above, the full breadth of the scope of instant claims cannot be ascertained.  Based on the disclosure at pages 113-114 of In re Ferens, 163 USPQ 609. The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.
Further, applicants have neither provided nor identified in the state of the art, a single class of compounds such as those represented by structural formula (I) of instant claims, that can treat all types of proliferative diseases, which include, for example, cancers.  Further, one skilled in the art of medicinal therapy recognizes that there are complex interactions between individual genetic, developmental state, sex, dietary, environmental, drug, and lifestyle factors that contribute to the carcinogenic process, making it even more challenging to have a single therapeutic agent for the treatment of diverse diseases.  Rigorously planned and executed clinical trials, incorporating measurement of appropriate biomarkers and pharmacodynamic endpoints are critical for selecting the optimal dose and schedule. A detailed understanding of the molecular mode of action, alongside the elucidation of the molecular pathology of individual diseases is required to identify disease types and individual patients that may benefit most from treatment. It is also important to construct a pharmacologic audit trail linking molecular 

Claims 1, 3-12, 17-25 and 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 10,130,623.  The reasons from previous office action are incorporated here by reference.
	Applicant submits that ‘claim 1 as amended overlaps with claim 1 of US’623 patent’ and argues that ‘mere overlap in claim scope is itself insufficient to render claims obvious’.  Applicant cites MPEP § 804(II) and argues that ‘domination by itself, i.e., in the absence of statutory or nonstatutory double patenting grounds, cannot support a double patenting rejection’.  Applicant’s arguments have been fully considered but they are not deemed to be persuasive.
	As explained in the previous office action, the reference patent claim 1 is directed to a generic group of compounds represented by formula (I) (relevant portion from reference claim 1 is provided below for convenience):

    PNG
    media_image2.png
    287
    266
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    246
    254
    media_image3.png
    Greyscale


	The instant claims differ by reciting a more limited subgenus of the reference claimed genus.  (Note that applicant admits that claim 1 as amended overlaps with claim 1 of US’623 patent).  It would have been obvious to one having ordinary skill in the art at the time of the invention to select a subgenus or a genus encompassing any of the species of reference claims, because the skilled artisan would have the reasonable expectation that such subgenus would have similar properties and, thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.
	MPEP § 804 B provides:
1. Anticipation Analysis
A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s).
The analysis required is different in situations where the claim in the application being examined (1) is directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application, or (2) overlaps in scope with a claim in a potentially conflicting claim or claims of the patent or application but the potentially conflicting claims cannot be said to anticipate the examined claims. Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application. 

2. Obviousness Analysis
In view of the similarities, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) that are applied for establishing a background for determining obviousness under 35 U.S.C. 103  should typically be considered when making a nonstatutory double patenting analysis based on "obviousness." See MPEP § 2141 for guidelines for determining obviousness. These factual inquiries are summarized as follows:
(A) Determine the scope and content of a patent claim relative to a claim in the application at issue;

(C) Determine the level of ordinary skill in the pertinent art; and
(D) Evaluate any objective indicia of nonobviousness.

The reference claim 1 provides a genus which encompasses the instantly claimed genus.  The instant claims recite that “Z is Cak” (wherein Cak is a 3-8 membered non-aromatic carbocyclic ring) and the reference at the analogous position recite that “Z is Cak(C0-C8alkyl)”, i.e., in reference claim 1, Z can also simply be Cak.  Further, the reference claims provide species that fall within the genus of formula (I) wherein Z is Cak, see for example, the compound in claim 29, at col. 370, lines 30-32 (structure depicted below for convenience):

    PNG
    media_image4.png
    40
    256
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The instantly claimed compound having the structure of formula (I) reads on the reference claimed compound.  The instantly claimed genus fully encompasses many of the species disclosed reference claim 29 (see the representative compound shown above) and further, includes structural analogs thereof.  Accordingly, the reference claims provide sufficient direction to one of ordinary skill in the art to select the species from reference claims and/or structural analogs thereof.  One of ordinary skill in the art in possession of ‘623 claims, including the genus, subgeneric embodiments and species of the claims, would at once envisage the invention of instant claims.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason 
	For all the above reasons, the rejection is maintained.

	Receipt is acknowledged of the Information Disclosure Statement filed on January 4, 2021 and a copy is enclosed herewith.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 13, 2021